Title: Thomas Jefferson to John W. Campbell, 3 September 1809
From: Jefferson, Thomas
To: Campbell, John W.


          Sir  Monticello Sep. 3. 09
          Your letter of July 29 came to hand some time since, but I have not sooner been able to acknolege it.  In answer to your proposition for publishing a compleat addition edition of my different writings, I must observe that no writings of mine, other than those merely official have been published, except the Notes on Virginia, & a small pamphlet under the title of a Summary view of the rights of British America.the Notes on Virginia I have always intended to revise & enlarge, & have from time to time laid by materials for that purpose. it will be long yet before other occupations will permit me to digest them; & observations & enquiries are still to be made which will be more correct in proportion to the length of time they are continued. it is not unlikely that this may be through my life. I could not therefore at present offer any thing new for that work.
          The Summary view was not written for publication.  it was a draught I had prepared of a petition to the King, which I meant to propose in my place as a member of the Convention of 1774. being stopped on the road by sickness, I sent it on to the Speaker, who laid it on the table for the perusal of the members. it was thought too strong for the times & to become the act of the convention, but was printed by subscription of the members with a short preface written by one of them. if it had any merit it was that of first taking our true ground, & that which was afterwards assumed & maintained.
          I do not mention the Parliamentary manual published for the use of the Senate of the US. because it was a mere compilation, into which nothing entered of my own, but the arrangement, & a few observations necessary to explain that & some of the cases.
          I do not know whether your view extends to official papers of mine which have been published. many of these would be like old news papers, materials for future historians, but no longer interesting to the readers of the day. they would consist of Reports, correspondencies, messages, answers to addresses a few of my Reports while Secretary of State might perhaps be read by some as Essays on abstract subjects, such as the Report on Measures, weights & coins, on the mint, on the fisheries, on commerce, on the use of distilled sea-water Etc. the correspondencies with the British & French ministers, Hammond and Genet, were published by Congress. the Messages to Congress, which might have been interesting at the moment, would scarcely be read a second time, and answers to addresses are hardly read a first time.
          So that on a review of these various materials, I see nothing encouraging a printer to a republication of them. they would probably be bought by those only who are in the habit of preserving state-papers, & who are not many.
          I say nothing of numerous draughts of reports, resolutions, declarations Etc drawn as a member of Congress or of the legislature of Virginia, such as the Declaration of Independance, Report on the money Unit of the US. the Act for religious freedom Etc Etc these having become the acts of public bodies, there can be no personal claim to them, and they would no more find readers now than the Journals & Statute books in which they are deposited.
          I have presented this general view of the subjects which might have been within the scope of your contemplation, that they might be correctly estimated before any final decision. they belong mostly to a class of papers not calculated for popular reading, & not likely therefore to offer profit, or even indemnification to the republisher. submitting it to your consideration I tender you my salutations & respects.
          
            Th:
            Jefferson
        